ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                          )
                                                      )
Mayflower Communications Company, Inc.                )   ASBCA Nos. 58797, 58798
                                                      )              59083,59084
                                                )
Under Contract Nos. NOO 178-02-C-1 053          )
                    F04611-03-C-0071            )
                    Draper P.O. No. DL-H-546323 )
                    VV15P7T-06-C-P821           )
                    VV911 NF -04-C-0 13 3       )

APPEARANCES FOR THE APPELLANT:                            Stephen D. Knight, Esq.
                                                          Kathryn T. Muldoon, Esq.
                                                          Todd M. Garland, Esq.
                                                           Smith Pachter Me Whorter PLC
                                                           Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Samuel VV. Morris, Esq.
                                                           Trial Attorney
                                                           Defense Contract Management Agency
                                                           Manassas, VA

                              ORDER OF DISMISSAL

     The dispute has been settled.

     The appeals are dismissed with prejudice.

     Dated: 11 March 20 14

                                           ~II¢
                                              R  MARK N. STEMPL
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58797, 58798, 59083, 59084,
Appeals of Mayflower Communications Comp~y, Inc., rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2